Citation Nr: 0516421	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  00-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for degenerative joint 
disease and discogenic disease L5-S1 as secondary to service-
connected left and right knee conditions.  

4.  Entitlement to an initial rating in excess of 20 percent 
for service-connected right knee condition.  

5.  Entitlement to a clothing allowance. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.   

The matters of entitlement to service connection for right 
ear hearing loss, left ear hearing loss, and degenerative 
joint disease and discogenic disease L5-S1 as secondary to 
service-connected left and right knee conditions come before 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision issued in April 2000 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The issue of entitlement to an initial rating 
in excess of 20 percent for service-connected right knee 
condition comes before the Board on appeal from a rating 
decisions issued in July 1999 by the RO.  In February 2005, 
the United States Court of Appeals for Veterans Claims 
(Court) remanded these four issues to ensure compliance with 
the duties to notify and assist as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  Accordingly, these 
issues are remanded in order to comply with the Court's 
February 2005 order. 

Also on appeal is the issue of entitlement to a clothing 
allowance.  Such benefit was denied by the RO in a November 
2001 letter to the veteran.  Thereafter, the veteran 
submitted a notice of disagreement as to the denial and, as 
such, a remand is necessary for the issuance of a statement 
of the case. 

The Board observes that, in May 2005, the veteran submitted 
additional VA treatment records pertaining to his service-
connected left knee disability.  He also indicated that he 
would be having surgery on the left knee in the near future.  
The Board construes such statement as a claim for an 
increased rating for service-connected left knee 
reconstruction.  This claim is referred to the RO for 
appropriate action. 

Also included in the additional treatment records is a 
September 2004 X-ray of the right knee.  As the veteran has 
submitted a statement waiving initial RO consideration of the 
newly submitted evidence, the Board may properly consider 
such evidence.  See 38 C.F.R. § 20.1304 (2004).  


REMAND

?	The issue of entitlement to a clothing allowance is 
remanded for the issuance of a statement of the case.
?	The issues on appeal, other than entitlement to a 
clothing allowance, are remanded to provide notice 
consistent with the VCAA. 
?	The issues of entitlement to service connection for 
degenerative joint disease and discogenic disease L5-S1 
as secondary to service-connected left and right knee 
conditions and entitlement to an initial rating in 
excess of 20 percent for service-connected right knee 
condition are remanded in order to obtain outstanding VA 
treatment records.

Pertinent to the veteran's claim of entitlement to a clothing 
allowance, a November 2001 letter advised him that he was not 
entitled to the annual clothing allowance payment for 2001.  
Thereafter, the veteran submitted a notice of disagreement as 
to the denial.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case.  See 38 C.F.R. § 19.26 (2004).  Thus, remand for 
issuance of a statement of the case on this issue is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, this issue will be returned to the Board after 
issuance of the statement of the case only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997). 

The VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004), are 
applicable to the appeal now before the Board.  The VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and, in what can be considered a 
fourth element of the requisite notice, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, under 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure to enforce compliance with 
the requirements with the VCAA is remandable error.  As 
indicated in the February 2005 Joint Motion for Remand as 
granted by the Court, a remand is necessary to notify the 
veteran by letter of the applicable laws and regulations 
governing his service connection and initial rating claims.  
Furthermore, such letter must advise the veteran what 
evidence VA will seek to provide and what evidence the 
veteran is to provide, as well as request that the veteran 
provide any evidence in his possession pertinent to his 
claims.  

Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as medical 
records from VA medical facilities.  At the veteran's October 
2000 RO hearing, he indicated that he was receiving physical 
therapy at the San Juan VA Medical Center.  He stated that 
his physical therapist treated him for his right knee and 
back conditions.  In support of such statements, the veteran 
submitted a list of dates, between August 2000 and September 
2000, that he attended physical therapy.  These treatment 
records do not appear to be contained in the claims file.  
Additionally, as indicated in the Introduction, the veteran 
submitted treatment records from the San Juan VA Medical 
Center containing a September 2004 X-ray of the right knee.  
Such suggests that there are additional, available treatment 
records from the San Juan VA Medical Center.  Therefore, a 
remand is necessary to obtain outstanding VA treatment 
records.  

Accordingly, this case is REMANDED for the following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to a clothing allowance.  The veteran 
should be advised of the time period in 
which to perfect his appeal.  Only if the 
veteran's appeal as to this issue is 
perfected within the applicable time 
period, then it should return to the 
Board for appellate review.

2.  All notification and development 
action required by the VCAA and its 
implementing regulations should be 
completed.  Such action should include 
informing the veteran of the type of 
evidence needed to support his service 
connection and initial rating claims; 
informing him whether he or VA is 
responsible for obtaining such evidence; 
and requesting him to submit all relevant 
evidence in his possession.  

3.  Appropriate steps should be taken to 
obtain all outstanding records from the 
San Juan VA Medical Center, to 
specifically include identified physical 
therapy records.  A negative response for 
any records that cannot be obtained 
should be associated with the claims 
file.  Requests must continue until it is 
determined that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Any 
records obtained should be associated 
with the file.

4.  After completing the above, the 
veteran's claims should be re-
adjudicated, based on the entirety of the 
evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




